       Case 4:13-cv-02219-HSG Document 395 Filed 01/19/21 Page 1 of 4



 1   TIFFANY CHEUNG (CA SBN 211497)
     TCheung@mofo.com
 2   BONNIE LAU (CA SBN 246188)
     BLau@mofo.com
 3   ANGELA E. KLEINE (CA SBN 255643)
     AKleine@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 6   Facsimile: 415.268.7522
 7   ERIN P. LUPFER (CA SBN 317994)
     ELupfer@mofo.com
 8   MORRISON & FOERSTER LLP
     12531 High Bluff Drive
 9   San Diego, California 92130-2040
     Telephone: 858.720.5100
10   Facsimile: 858.720.5125
11   Attorneys for Defendants
     MCKESSON TECHNOLOGIES INC. and
12   MCKESSON CORPORATION
13

14                                UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16                                        OAKLAND DIVISION

17

18   TRUE HEALTH CHIROPRACTIC, INC., and                    Case No. 4:13-cv-02219-HSG (DMR)
     MCLAUGHLIN CHIROPRACTIC
19   ASSOCIATES, INC., individually and as the              DEFENDANTS’ STATEMENT
     representatives of a class of similarly-situated       IN RESPONSE TO COURT’S
20   persons,                                               PROPOSAL REGARDING
                                                            UPDATED NOTICE
21                         Plaintiffs,
                                                            The Hon. Haywood S. Gilliam, Jr.
22          v.

23   MCKESSON CORPORATION,
     MCKESSON TECHNOLOGIES INC., and
24   DOES 1-10,

25                         Defendants.

26

27

28
     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S PROPOSAL RE: UPDATED NOTICE
     CASE NO. 4:13-CV-02219-HSG (DMR)
     sf-4408066
          Case 4:13-cv-02219-HSG Document 395 Filed 01/19/21 Page 2 of 4



 1            Defendants respectfully object to the updated notice proposal, (ECF 393 at 14:22-25),
 2   because notice of the pending action has already been sent to the Stand-Alone Fax Machine
 3   Subclass and Online Fax Services Subclass, and they have had an opportunity to opt out.
 4   I.       A SECOND ROUND OF CLASS NOTICE IS NOT WARRANTED.
 5            The Court certified the original Class on August 13, 2019. (ECF 331 at 28:3-10.) Class
 6   members were sent notice on October 29, 2019,1 which included a warning that they would
 7   “be bound by the result of the lawsuit, whether that result is favorable or unfavorable” if they
 8   remained in the Class. (ECF 360-2, Ex. H ¶ 9; 347-1 at 2.) Class members had until January 28,
 9   2020, to opt out of the Class (id.), and nine opt-outs were received. (ECF 360-2, Ex. H ¶ 18.)
10            On December 24, 2020, the Court modified the Class definition but did not enlarge or
11   change the size of the Class. The Court simply divided the existing Class members into two
12   subclasses: (1) a Stand-Alone Fax Machine Subclass; and (2) an Online Fax Services Subclass.
13   (ECF 393 at 11:16-12:7.)
14            Due process does not require updated class notice, because notice was sent to both
15   Subclasses, with an opportunity to opt out, when the original Class was certified. See Low v.
16   Trump Univ., LLC, 881 F.3d 1111, 1121 (9th Cir. 2018) (“[D]ue process requires that class
17   members be given a single opportunity to opt out of a Rule 23(b)(3) class.”) (emphasis added).
18   Additional notice is only necessary if the class composition changes. Where the class size
19   increases, “notice—including an opportunity to request exclusion—must be directed to the new
20   class members.” Fed. R. Civ. P. 23 advisory committee’s note to 2003 Amendment. Where the
21   class size decreases, updated notice may be sent to alert excluded class members that the statute
22   of limitations has begun to run again on their individual claims. See Wit v. United Behav. Health,
23   2020 WL 6462401, at *5 (N.D. Cal. Nov. 3, 2020). Neither scenario applies here, where the class
24   size has not changed, making updated notice an unnecessary expense that serves to further delay
25   resolution of this case.
26   1
       Defendants reserve all rights and objections regarding the original notice process, as detailed in
27   ECF 379 at 8:22-28 n.8 and ECF 376 at 5:26-27 n.4. Plaintiffs have not identified any method
     for curing the deficiencies or proposed an appropriate form of updated notice. (ECF 394-1,
28   Exs. A-B.)

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S PROPOSAL RE: UPDATED NOTICE
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                       1
     sf-4408066
         Case 4:13-cv-02219-HSG Document 395 Filed 01/19/21 Page 3 of 4



 1   II.     THE COURT SHOULD NOT ALLOW A SECOND OPPORTUNITY TO OPT OUT.
 2           Class members should not be permitted a second opportunity to opt out. Courts generally

 3   restrict further opt-outs to three main situations: when the original opt-outs were improperly

 4   obtained,2 when the original notice was inadequate,3 or following settlement of a Rule 23(b)(3)

 5   class.4 None of those situations apply here. Instead, where the opt-out period and notice

 6   comported with due process, courts generally decline to allow a second opt-out opportunity.

 7   See, e.g., Low, 881 F.3d at 1121 (holding that due process did not compel a second opt-out

 8   opportunity); Wright v. Renzenberger, Inc., 2019 WL 8163480, at *7 n.9 (C.D. Cal. Nov. 25,

 9   2019) (no second chance to opt out “since class members were previously provided an

10   opportunity to opt out”); Baker v. SeaWorld Entm’t, Inc., 2020 WL 818893, at *5 (S.D. Cal.

11   Feb. 19, 2020) (declining to allow second opt-out opportunity because class already had “ample

12   opportunity” during original notice period); Edwards v. First Am. Corp., 2016 WL 8943464,

13   at *12 (C.D. Cal. June 20, 2016) (“a second opportunity to opt-out is not necessary” because class

14   members had already been “given direct notice of certification and the opportunity to opt-out”).

15           Here, notice of the pending action was sent to both Subclasses and they had adequate

16   opportunity to opt out, so Subclass members should be bound by the Court’s future summary

17   judgment rulings,5 including any ruling that “the Online Fax Service subclass has no cause of

18   action as a matter of law[.]” (See ECF 393 at 14:19-20.) Accordingly, Defendants respectfully

19   request that the Court decline to provide a second opt-out opportunity to the Subclasses.

20   2
       See Wang v. Chinese Daily News, Inc., 236 F.R.D. 485, 489 (C.D. Cal. 2006) (invalidating
     opt-outs that “were the product of a coercive environment” and thus “not the product of
21   independent decision-making” and permitting new notice and opt-out period), aff’d, 623 F.3d 743
     (9th Cir. 2010), judgment vacated on other grounds, 565 U.S. 801 (2011).
22   3
       See Nunez v. BAE Sys. San Diego Ship Repair Inc., 2017 WL 3276843, at *3 (S.D. Cal. Aug. 2,
23   2017) (second chance to opt out because “material omission” rendered first notice “inadequate”).
     4
       Fed. R. Civ. P. 23(e)(4) (“[C]ourt may refuse to approve a settlement unless it affords a new
24   opportunity to request exclusion to individual class members who had an earlier opportunity to
     request exclusion but did not do so.”). But “while some class action settlements allow a second
25   opt-out opportunity, ‘they are unusual and probably result from the bargaining strength of the
     class negotiators[ ]’ rather than any due process concerns.” Low, 881 F.3d at 1121 (quoting
26   Officers for Just. v. Civil Serv. Comm’n of City & Cnty. of SF, 688 F.2d 615, 635 (9th Cir. 1982)).
     5
27     “Once a class action has been certified as such and proper notice given to the class members,
     summary judgment is binding on all class members who did not opt out.” The Wagstaffe Practice
28   Guide: Federal Civil Procedure Before Trial § 32-IX, 32.489 (2017).
     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S PROPOSAL RE: UPDATED NOTICE
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                   2
     sf-4408066
       Case 4:13-cv-02219-HSG Document 395 Filed 01/19/21 Page 4 of 4



 1   Dated: January 19, 2021                      MORRISON & FOERSTER LLP
 2

 3                                                By:    /s/ Tiffany Cheung
                                                         TIFFANY CHEUNG
 4
                                                         Attorneys for Defendants
 5                                                       MCKESSON TECHNOLOGIES INC.
                                                         and MCKESSON CORPORATION
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S PROPOSAL RE: UPDATED NOTICE
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                 3
     sf-4408066
